*161OPINION OF THE COURT
Per Curiam.
Respondent Lawrence M. Rosenberg was admitted to the practice of law in the Appellate Division, Second Department, on March 31, 1948. At all relevant times he maintained an office for the practice of law within the First Department. In this proceeding, he has submitted his resignation from the Bar.
On April 16, 1987, respondent was convicted, upon his plea of guilty, in the United States District Court for the Southern District of New York, of one count of tax evasion, a Federal felony (26 USC § 7201). He was sentenced to a prison term of 30 days, 23 months’ probation, 500 hours of public service and a $10,000 fine.
On September 3, 1987, the Departmental Disciplinary Committee filed a petition pursuant to Judiciary Law § 90 (4) and 22 NYCRR 603.12 (a) seeking respondent’s censure, suspension or removal based on his conviction for a “serious crime” as defined by Judiciary Law § 90 (4) (d) and 22 NYCRR 603.12 (b). By order of this court, dated November 24, 1987, respondent was suspended pending a Disciplinary Committee hearing and report (132 AD2d 1).
In his affidavit, respondent acknowledges his conviction, and the pending disciplinary proceeding. He states that he cannot successfully defend himself against the proceeding. Respondent states that his resignation is voluntary, that he has not been subjected to any duress, and that he fully recognizes the implications of his resignation. The Departmental Disciplinary Committee finds the affidavit to be in compliance with the court rules (22 NYCRR 603.11) and recommends acceptance of the resignation.
Accordingly, since we find that the affidavit complies with rule 603.11 (22 NYCRR), respondent’s resignation is accepted and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ., concur.
Respondent’s resignation is accepted and filed and his name struck from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.